Citation Nr: 0033271	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  94-44 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for heart disease, 
secondary to service-connected hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to March 1946 and from June 1946 to June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for heart 
disease secondary to service-connected hypothyroidism.  

In January 1997, the Board remanded the case to the RO for 
further development.  Regrettably, the matter must be 
returned to the RO for clarification.  


REMAND

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  Furthermore, the Court held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In January 1997, the Board requested that the RO schedule the 
veteran for an examination and to obtain an opinion regarding 
the relationship between the veteran's nonservice-connected 
heart disease and his service-connected hypothyroidism.  The 
examiner was asked to provide an opinion as to whether the 
thyroid condition caused an increase in the severity of the 
underlying heart disease or whether the episodes of 
aggravation were acute and transitory which resolved with 
treatment.  

In responding to the question pursuant to a VA examination in 
May 1997, the examiner concluded that it was at least as 
likely as not that the thyroid replacement medication the 
veteran took for his hypothyroidism triggered episodes of 
atrial fibrillation and coronary artery insufficiency which 
led to a cardiac catheterization, and contributed to the 
triggering of ischemia which led to an episode of congestive 
heart failure.  The examiner also noted that such episodes 
can abate and resolve with proper and judicious titration of 
the thyroid replacement, or be controlled and avoided.  

However, the critical question that was not addressed is 
whether the episodes of aggravation were acute and transitory 
and fully resolved with treatment in this particular case.  
This is a medical determination that must be made from the 
records, without resort to independent medical judgment by 
the Board.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Since the Board cannot answer this question from the opinion 
of record, clarification is necessary.  

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

Thus, the case is remanded to the RO for the following 
development:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this claim, the RO 
should refer to VBA Fast Letters issued in 
response to this new Act.  In addition, 
the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
nonservice-connected heart disease and 
his service-connected hypothyroidism 
since May 1997.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since May 1997.  Once obtained, all 
records that are not already in the file 
must be associated with the claims 
folder.

4.  The veteran should be afforded a VA 
cardiology examination, preferably with 
the physician who examined him in May 
1997.  The claims folder must be made 
available to the examiner and reviewed by 
him prior to the examination, and this 
fact should be noted by the examiner.  
The physician should review the records 
and provide an opinion as to whether it 
is at least as likely as not that any 
medication taken for this veteran's 
thyroid condition caused an increase in 
severity of the underlying heart disease 
as opposed to any acute and transitory 
episode which resolved with treatment.  
If evidence of such increase is shown, 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation should be discussed 
and quantified, if feasible.

5.  When the above development has been 
completed, the issue of entitlement to 
service connection for heart disease, 
secondary to service-connected 
hypothyroidism should be readjudicated by 
the RO.  If the determination remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


